Case 1:19-cv-23686-CMA Document 21 Entered on FLSD Docket 11/25/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-23686-CIV-ALTONAGA/Reid

  DEYANSA MACKEY,

         Plaintiff,
  v.

  DEPARTMENT OF CORRECTIONS
  MEDICAL DEPARTMENT, et al.,

         Defendants.
                                     __     /

                                                ORDER

         On November 15, 2019, Plaintiff, Deyansa Mackey, filed a pro se Amended Complaint for

  Violation of Civil Rights [ECF No. 9]. Plaintiff alleges Defendants were deliberately indifferent

  to his serious medical needs in violation of the Eighth Amendment. (See generally Am. Compl.;

  see also Feb. 12, 2020 Report [ECF No. 10] 2–3). Following the screening required by 28 U.S.C.

  sections 1915(e)(2)(b) and 1915A, the Court entered an Order [ECF No. 11] allowing Plaintiff’s

  claim against Defendant, L.M. Vega (“Defendant”) to proceed and dismissing the remaining

  claims against the other Defendants. (See Mar. 2, 2020 Order).

         On July 1, 2020, Defendant filed a Motion to Dismiss Amended Complaint for Failure to

  Exhaust Administrative Remedies [ECF No. 16]. As its title suggests, Defendant asks the Court

  to dismiss the Amended Complaint with prejudice due to Plaintiff’s failure to exhaust

  administrative remedies as required by 42 U.S.C. section 1997e(a) of the Prison Litigation Reform

  Act. (See generally Mot.). In his barebones one-page Response [ECF No. 18], Plaintiff states he

  “has exhausted his administrative remedies with respect to all claims and the defendant.” (Resp.

  1). Defendant filed a Reply [ECF No. 19] on August 12, 2020.
Case 1:19-cv-23686-CMA Document 21 Entered on FLSD Docket 11/25/2020 Page 2 of 3

                                                        CASE NO. 19-23686-CIV-ALTONAGA/Reid


          On November 3, 2020, Magistrate Judge Lisette M. Reid entered a Report of Magistrate

  Judge Re Defendant Vega’s Motion to Dismiss (“Report”) [ECF No. 20], recommending

  Defendant’s Motion be granted, and Plaintiff’s Amended Complaint be dismissed without

  prejudice so that Plaintiff may exhaust his administrative remedies with respect to his claim against

  Defendant. (See Report 7).

          When a magistrate judge’s “disposition” has been objected to, district courts must review

  the disposition de novo. Fed. R. Civ. P. 72(b)(3). When no party has timely objected, however,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to

  accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note to 1983 addition

  (citation omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court

  has acknowledged Congress’s intent was to only require a de novo review where objections have

  been properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985)

  (“It does not appear that Congress intended to require district court review of a magistrate[]

  [judge]’s factual or legal conclusions, under a de novo or any other standard, when neither party

  objects to those findings.” (emphasis in original; alterations added)). The Supreme Court further

  stated nothing in the legislative history “demonstrates an intent to require the district court to give

  any more consideration to the magistrate’s report than the court considers appropriate.” Id. at 150.

          The Report advised the parties they had 14 days to file objections. (See Report 8). To date,

  neither Plaintiff nor Defendant has filed an objection. The Court therefore reviews the Report for

  clear error.

          The Report provides an accurate summary of the facts and law. (See generally id.). The

  Court can find no clear error in the Report’s conclusions that: (1) Plaintiff failed to complete the

  grievance process in relation to the claims asserted here; and (2) Plaintiff’s own admission reveals




                                                    2
Case 1:19-cv-23686-CMA Document 21 Entered on FLSD Docket 11/25/2020 Page 3 of 3

                                                       CASE NO. 19-23686-CIV-ALTONAGA/Reid


  what the undisputed record evidence demonstrates: no grievance was filed as to Defendant, or

  Plaintiff’s requests for physical or occupational therapy. (See Report 6–7). The Report also

  reviewed Defendant’s evidentiary materials and correctly concludes these evidentiary submissions

  establish Plaintiff never filed a grievance addressing the claims raised in this case. (See id.). The

  Court notes Plaintiff neither raises any meaningful opposition to Defendant’s position nor objects

  to the Report’s recommendations. (See Resp. 1). Further, the Report rightly finds Defendant has

  not shown that the administrative remedies are absolutely time barred or otherwise clearly

  infeasible and thus, appropriately recommends dismissal without prejudice. (See Report 6–7).

         The undersigned has reviewed the Report, record, and applicable law to assure herself that

  no clear error appears on the face of the record. In the light of that review, the undersigned agrees

  with Judge Reid’s analysis and recommendations.

         For the foregoing reasons, it is ORDERED AND ADJUDGED that the Report [ECF No.

  20] is ACCEPTED AND ADOPTED. Defendant, L.M. Vega’s Motion to Dismiss Amended

  Complaint for Failure to Exhaust Administrative Remedies [ECF No. 16] is GRANTED in part.

  Plaintiff’s Amended Complaint for Violation of Civil Rights [ECF No. 9] is DISMISSED

  without prejudice. The Clerk of Court is directed to CLOSE this case, and any pending motions

  are DENIED as moot.

         DONE AND ORDERED in Miami, Florida, this 25th day of November, 2020.



                                                           __________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    Plaintiff, Deyansa Mackey, pro se
         counsel of record
         Magistrate Judge Lisette M. Reid




                                                   3
